Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 6 and 8, “the shaft” should be --the first shaft--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 1; claim 5, line 3; and claim 13, line 2, all recite “the shaft.”  It is unclear if this shaft is referring to the first shaft or the second shaft.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailly (FR 2476970).
Regarding claim 1, Bailly discloses (Fig. 1-4) a seed planting unit comprising: a seed meter (distribution device 20) for singulating seeds (implicit; the dibble plants individual seeds, see Abstract); a first shaft (tubular element 39) defining a space or recess (within conical tip 40) for receiving a seed at a distal end of the first shaft, wherein the first shaft is configured to deliver the seeds to soil without a continuous seed trench; a first actuator comprising a first wheel and a second wheel (hubs 22, 32 having radial arms 25, 33 and yokes 26, 34), wherein the first shaft is connected to the first wheel via a first pivot (27) and to the second wheel via a second pivot (35) so that, as the first and second wheels rotate, the first shaft moves vertically with respect to the soil; and a second shaft (tubular element 42) actuated by a second actuator (spring 48, bearing 49, and ramp 50 operating to lift tubular section 39 relative to tubular section 42 to open the conical tips 40, 43 and release a seed) to eject the seed from the space or recess into the soil.
Regarding claim 2, Bailly further discloses (Fig. 3) a holder (conical tip 40 and/or 43) to receive seeds from the seed meter and to hold seeds before delivery to the soil.
Regarding claim 3, Bailly further discloses (Fig. 1-4) that the shaft is configured to control a depth of seeds being delivered into the soil and to control seed-to-seed spacing (the reciprocating nature of the apparatus provides that seeds are planted at a substantially regular depth and spacing).
Regarding claim 4, Bailly further discloses (Fig. 3) a seed tube (interior cannula defined by tubular element 42) to transfer seeds from the seed meter to the holder.
Regarding claim 5, Bailly further discloses (Fig. 3) that the holder (conical tip 40 and/or 43) has a wider section for seed entry and a narrower section for seed exit to prevent the seed from falling to the soil until delivered by the shaft.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bailly as applied to claim 1 above, and further in view of Topham (U.S. 4,637,328).
Regarding claim 12, Bailly discloses the elements of claim 1 as described above, but does not disclose that the seed planting unit comprises a plate positioned near a ground surface.
However, Topham discloses (Fig. 1-5) a similar no-till planting unit having reciprocating planting heads, wherein the seed planting unit comprises a plate (sled 63) positioned near a ground surface.  Topham teaches that the plate permits smooth travel over clods of soil and uneven turf, and is adjustable to permit adjustment of the piercing depth of the planting heads (Col. 2, lines 43-57).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a plate as disclosed by Topham in the planting unit of Bailly in order to permit smooth travel and/or adjustment of the planting depth.
Regarding claim 13, Bailly further discloses (Fig. 1-5) in the combination above that the plate is laterally fixed to a frame (support member 61, 62).

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.
Applicant submits that the second tubular section 42 of Bailly is not actuated by an actuator, but instead moves by the force of the ramp 50 and the spring 48.
However, “actuator” is defined by Oxford Languages as “a device that causes a machine or other device to operate.”  The spring 48, bearing 49, and ramp 50 assembly of Bailly is a device that causes the sliding tubular device to operate; therefore, the assembly is an actuator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671